Case 3:17-cv-00108-GPC-MDD Document 792-3 Filed 02/14/19 PageID.68618 Page 1 of 6


  1 Juanita R. Brooks (SBN 75934) brooks@fr.com
    Seth M. Sproul (SBN 217711) sproul@fr.com
  2
    FISH & RICHARDSON P.C.
  3 12390 El Camino Real
    San Diego, CA 92130
  4
    Telephone: (619) 678-5070 / Facsimile: (619) 678-5099
  5
    Ruffin B. Cordell (D.C. Bar #445801; Admitted Pro hac vice) cordell@fr.com
  6 Lauren A. Degnan (D.C. Bar #452421; Admitted Pro hac vice) degnan@fr.com
  7 FISH & RICHARDSON P.C.
    1000 Maine Avenue, S.W., Suite 1000
  8 Washington, D.C. 20024
  9 Telephone: (202) 783-5070 / Facsimile: (202) 783-2331
 10 William A. Isaacson (D.C. Bar #414788; Admitted Pro hac vice) wisaacson@bsfllp.com
 11 Karen L. Dunn (D.C. Bar #1002520; Admitted Pro hac vice) kdunn@bsfllp.com
    BOIES SCHILLER FLEXNER LLP
 12 1401 New York Avenue, N.W.
 13 Washington, D.C. 20005
    Telephone: (202) 237-2727 / Facsimile: (202) 237-6131
 14
    Attorneys for Plaintiff and Counterclaim-Defendant Apple Inc.
 15
    (Counsel for the CMs and Additional Counsel listed below Signature Line)
 16
                            UNITED STATES DISTRICT COURT
 17
                        SOUTHERN DISTRICT OF CALIFORNIA
 18
 19 IN RE:                                Case No. 3:17-CV-00108-GPC-MDD
                                          [Consolidated with Case No. 3:17-CV-01010-
 20 QUALCOMM LITIGATION,                  GPC-MDD]
 21                                      APPENDIX OF EXHIBITS TO APPLE
 22                                      INC.’S AND THE CMS’ DAUBERT
                                         MOTION TO STRIKE OPINIONS OF
 23                                      BERTRAM HUBER, JONATHAN
                                         PUTNAM, AND ERIC STASIK
 24                                      REGARDING APPLE AS AN
                                         “UNWILLING LICENSEE”
 25
 26                                      Judge:           Judge Gonzalo P. Curiel
                                         Date:            March 21, 2019
 27                                      Time:            1:30 p.m.
                                         Courtroom:       2D
 28

                                                              CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-3 Filed 02/14/19 PageID.68619 Page 2 of 6



  1        Pursuant to Local Rule 5.1(e), Plaintiff and Counterclaim-Defendant Apple Inc.
  2 (“Apple”) and Defendants, Counterclaimants, and Third-Party Plaintiffs Compal
  3 Electronics, Inc., FIH Mobile Ltd., Hon Hai Precision Industry Co., Ltd., Pegatron
  4 Corporation, and Wistron Corporation (collectively, the “CMs”) hereby submit the
  5 Appendix of Exhibits to Its Daubert Motion to Strike Opinions of Bertram Huber,
  6 Jonathan Putnam, and Eric Stasik Regarding Apple as an “Unwilling Licensee”:
  7
  8     EX.    DECL.          DESCRIPTION                                     PAGE

  9                                                                           NOS.
       A       Dearborn       Letter from Jayna Whitt to Fabian Gonell,       1–5
 10
               Declaration    November 21, 2016 [QNDCAL04074945]
 11                           [PTX003119]
 12    B       Dearborn       Letter from Jayna Whitt to Fabian Gonell,       6–8
 13            Declaration    December 13, 2016 [QNDCAL04998584]
 14                           [PTX003153]
       C       Dearborn       Letter from B.J. Watrous to Alexander H.        9–13
 15
               Declaration    Rogers, April 7, 2017 [APL-QC-
 16
                              FTC_00000772] [PTX003297]
 17            Dearborn       Apple Inc.’s First Supplemental Responses to
       D                                                                      14–29
 18            Declaration    Qualcomm Incorporated’s First Set of
 19                           Interrogatories (No. 15), December 14, 2017
       E       Dearborn       Deposition of BJ Watrous [Excerpts], March      30–35
 20
               Declaration    7, 2018
 21
       F       Dearborn       Deposition of BJ Watrous [Excerpts], March      36–41
 22            Declaration    8, 2018
 23    G       Dearborn       Email and attached letter from Bruce Sewell     42–45
 24            Declaration    to Donald Rosenberg, April 26, 2017
 25                           [PTX003309] [APL-QC-FTC_16199937]
       H       Dearborn       Opening Expert Report of Dr. Bertram Huber      46–63
 26
               Declaration    [Excerpts], June 29, 2018
 27            Dearborn       Opening Expert Report of Eric Stasik
       I                                                                      64–87
 28            Declaration    [Excerpts], June 29, 2018
                                           -1-                 CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-3 Filed 02/14/19 PageID.68620 Page 3 of 6



  1    J      Dearborn      Rebuttal Expert Report of Jonathan D.            88–124
  2           Declaration   Putnam [Excerpts], October 2, 2018
       K      Dearborn      Deposition of Bertram Huber [Excerpts],          125–138
  3
              Declaration   October 31, 2018
  4           Dearborn      ETSI Intellectual Property Rights Policy
       L                                                                     139–148
  5           Declaration   [PTX004662]
  6    M      Dearborn      Deposition of Eric Stasik [Excerpts], October    149–166
  7           Declaration   10, 2018

  8
  9 Dated: February 14, 2019     Respectfully submitted,

 10
                                By:    /s/ William A. Isaacson
 11                                   Juanita R. Brooks, SBN 75934, brooks@fr.com
                                      Seth M. Sproul, SBN 217711, sproul@fr.com
 12
                                      FISH & RICHARDSON P.C.
 13                                   12390 El Camino Real
                                      San Diego, CA 92130
 14
                                      Phone: (619) 678-5070; Fax: (619) 678-5099
 15
                                      Ruffin B. Cordell (D.C. Bar No. 445801;
 16
                                      pro hac vice) cordell@fr.com
 17                                   Lauren A. Degnan (D.C. Bar No. 452421;
                                      pro hac vice) degnan@fr.com
 18
                                      FISH & RICHARDSON P.C.
 19                                   1000 Maine Avenue, S.W., Suite 1000
                                      Washington, D.C. 20024
 20
                                      Phone: (202) 783-5070; Fax: (202)783-2331
 21
                                      William A. Isaacson (D.C. Bar No. 414788;
 22
                                      pro hac vice) wisaacson@bsfllp.com
 23                                   Karen L. Dunn (D.C. Bar No. 1002520;
 24                                   pro hac vice) kdunn@bsfllp.com
                                      BOIES SCHILLER FLEXNER LLP
 25                                   1401 New York Avenue, N.W.
 26                                   Washington, D.C. 20005
                                      Phone: (202) 237-2727; Fax: (202) 237-6131
 27
 28

                                         -2-                  CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-3 Filed 02/14/19 PageID.68621 Page 4 of 6



  1                             Attorneys for Plaintiff and Counterclaim-Defendant
                                Apple Inc.
  2
  3
                                By: /s/ Jason C. Lo
  4                                 Theodore R. Boutrous, Jr., SBN 132099,
                                    tboutrous@gibsondunn.com
  5
                                    Richard J. Doren, SBN 124666
  6                                 rdoren@gibsondunn.com
                                    Daniel G. Swanson, SBN 116556,
  7
                                    dswanson@gibsondunn.com
  8                                 Michele L. Maryott, SBN 191993
                                    mmaryott@gibsondunn.com
  9
                                    Jason C. Lo, SBN 219030,
 10                                 jlo@gibsondunn.com
                                    Jennifer J. Rho, SBN 254312,
 11
                                    jrho@gibsondunn.com
 12                                 Melissa Phan, SBN 266880,
                                    mphan@gibsondunn.com
 13
                                    GIBSON, DUNN & CRUTCHER LLP
 14                                 333 South Grand Avenue
                                    Los Angeles, CA 90071
 15
                                    Tel: (213) 229-7000; Fax: (213) 229-7520
 16
                                     Cynthia E. Richman, DC Bar No. 492089,
 17
                                     pro hac vice
 18                                  crichman@gibsondunn.com
 19                                  GIBSON, DUNN & CRUTCHER LLP
                                     1050 Connecticut Avenue, N.W.
 20                                  Washington, DC 20036
 21                                  Tel: (202) 955-8500; Fax: (202) 467-0539

 22                             Attorneys for Defendants, Counterclaimants, and
 23                             Third-Party Plaintiffs Compal Electronics, Inc., FIH
                                Mobile Ltd., Hon Hai Precision Industry Co., Ltd.,
 24                             Pegatron Corporation, and Wistron Corporation
 25
 26                                  Hugh F. Bangasser, pro hac vice
                                     hugh.bangasser@klgates.com
 27
                                     Christopher M. Wyant, pro hac vice
 28                                  chris.wyant@klgates.com

                                        -3-                  CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-3 Filed 02/14/19 PageID.68622 Page 5 of 6



  1                                  J. Timothy Hobbs, pro hac vice
                                     tim.hobbs@klgates.com
  2                                  K&L GATES LLP
  3                                  925 Fourth Avenue, Suite 2900
                                     Seattle, Washington 98104
  4                                  Tel: (206) 623-7580; Fax: (206) 370-6371
  5
                                     Caitlin C. Blanche, SBN 254109,
  6                                  caitlin.blanche@klgates.com
  7                                  K&L GATES LLP
                                     1 Park Plaza Twelfth Floor
  8                                  Irvine, CA 92614
  9                                  Tel: (949) 253-0900; Fax: (949) 253-0902

 10                             Attorneys for Defendant, Counterclaimant, and
 11                             Third-Party Plaintiff Wistron Corporation

 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                        -4-                 CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-3 Filed 02/14/19 PageID.68623 Page 6 of 6



  1                            CERTIFICATE OF SERVICE
  2        The undersigned hereby certifies that a true and correct copy of the above and
  3 foregoing document has been served on February 14, 2019, to all counsel of record
  4 who are deemed to have consented to electronic service via the Court’s CM/ECF
  5 system per Civ. L.R. 5.4(d). Any other counsel of record will be served by electronic
  6 mail, facsimile and/or overnight delivery.
  7        Executed on February 14, 2019.
  8
                                                  /s/ William A. Isaacson
  9                                               William A. Isaacson
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            -5-                     CASE NO. 17-CV-00108-GPC-MDD
